Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 1 of 13 PageID 1259
               Case: 19-13527 Date Filed: 03/18/2020 Page: 1 of 12



                                                                [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 19-13527
                              Non-Argument Calendar
                            ________________________

                      D.C. Docket No. 3:17-cv-01215-BJD-JBT


 AARON HIRSCH,
 individually and on behalf of all others similarly situated,

                                                                  Plaintiff-Appellant,

                                         versus

 ENSURETY VENTURES, LLC,
 d.b.a. Omega Autocare,
 LYNDON SOUTHERN INSURANCE COMPANY, et al.,

                                                                Defendants-Appellees.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (March 18, 2020)

 Before MARTIN, ROSENBAUM, and TJOFLAT, Circuit Judges.

 PER CURIAM:
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 2 of 13 PageID 1260
               Case: 19-13527 Date Filed: 03/18/2020 Page: 2 of 12



       Plaintiff Aaron Hirsch (“Hirsch”) appeals the dismissal with prejudice of his

 Revised Second Amended Complaint (“RSAC”). The District Court dismissed the

 RSAC as an impermissible shotgun pleading that fails to comply with the

 requirements of Federal Rule of Civil Procedure 8(a). We affirm the District

 Court’s order.

                                           I.

       Before we can discuss the pleading at issue, we first must recount the history

 of this litigation. On October 30, 2017, Hirsch filed his first Complaint against

 Ensurety Ventures, LLC (“Ensurety”) and Fortegra Financing Corporation

 (“Fortegra”), alleging violations of the Telephone Consumer Protection Act

 (“TCPA”), 47 U.S.C. § 227 et seq. The gist of his allegations was, and is, that

 Ensurety, under the trade name Omega Autocare (“Omega”), and Fortegra, which

 provides underwriting services to Omega, have been responsible for unlawful

 telemarketing calls that Hirsch has received which advertise Omega Autocare

 automobile warranty policies. Specifically, Hirsch alleged that the defendants

 made “unsolicited and unauthorized calls using an [automated telephone dialing

 system] or pre-recorded/artificial voice” to residential and cellular telephones “for

 the purpose of marketing [their] products and/or services.” The Complaint

 contained six counts: Counts I and II allege violations by the defendants of 47

 U.S.C. § 227(b)(1)(A), Counts III and IV allege violations by the defendants of §


                                           2
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 3 of 13 PageID 1261
               Case: 19-13527 Date Filed: 03/18/2020 Page: 3 of 12



 227(b)(1)(B), and Counts V and VI allege violations by the defendants of §

 227(c).1 Hirsch requested that his Complaint be certified as a class action, and

 sought an injunction requiring the defendants to cease all telemarketing calls, as

 well as an award of statutory damages under the TCPA for members of the class.

        The District Court struck the Complaint sua sponte, finding that it

 constituted an impermissible shotgun pleading because all six counts of the

 Complaint incorporated the allegations of each of the previous counts by reference.

 Hirsch then filed an Amended Complaint containing the same six counts and

 theories of liability, asserted against the same two defendants. Both defendants

 independently moved to dismiss the Amended Complaint, and the motion was

 referred to a Magistrate Judge to prepare a Report and Recommendation (“R&R”).

 In evaluating Omega’s motion to dismiss, the Magistrate Judge concluded that the

 Amended Complaint failed to state a claim under Counts I and II because Hirsch

 did not allege that his voice-over-Internet protocol (“VoIP”) telephone service was

 “a service for which the called party is charged for the call,” as required by §

 227(b)(1)(A). Additionally, the Magistrate Judge recommended that Fortegra’s

 motion to dismiss be granted because, while the Amended Complaint indicated

 that the telemarketing calls were advertising Omega automobile warranty policies,



        1
        Counts II, IV, and VI allege that the violations alleged in Counts I, III, and V were
 knowing and/or willful, as a basis for treble damages under the TCPA.
                                                 3
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 4 of 13 PageID 1262
               Case: 19-13527 Date Filed: 03/18/2020 Page: 4 of 12



 it did not sufficiently allege a relationship between Fortegra and Omega and did

 not indicate “which defendant is responsible for which actions.”2 The Magistrate

 Judge indicated that he was “persua[ded]” by the reasoning of TCPA cases that

 “required repleader . . . where, because multiple defendants are lumped together, it

 is unclear what theory of liability Plaintiff is pursuing.” Thus, the R&R

 recommended that the Amended Complaint be dismissed in its entirety without

 prejudice, and the recommendation was adopted by the District Court.

        Hirsch then filed a Second Amended Complaint and a Corrected Second

 Amended Complaint, which were both stricken by the District Court without

 prejudice because they sought to add new defendants without receiving leave of

 Court.3 Hirsch then filed a Revised Second Amended Complaint (“RSAC”)

 naming seven defendants: Lyndon Southern Insurance Company, Insurance

 Company of the South, LOTSolutions, Inc., Auto Knight Motor Club, Inc., EGV

 Companies, Inc., Ensurety, Inc., and Ensurety Ventures, LLC, d/b/a Omega

 Autocare.4 The RSAC contains various general factual allegations regarding the

 interrelationship between each of the defendant parties, alleging that certain of the


        2
           Hirsch did not allege that either Fortegra or Omega had made any of the subject calls, as
 each allegation simply “lumped” the multiple defendants together by indicating that the conduct
 was undertaken by “Defendants, either directly or through their agents,” or “by or on behalf of
 Defendants.”
         3
           Hirsch was instructed to file a new motion to amend, and a new proposed amended
 complaint, after fully conferring with defendants as required by the local rules.
         4
           The RSAC, unlike Hirsch’s previous complaints, did not name Fortegra as a defendant,
 but three of the named defendants in the RSAC are allegedly “subsidiar[ies] of Fortegra.”
                                                 4
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 5 of 13 PageID 1263
               Case: 19-13527 Date Filed: 03/18/2020 Page: 5 of 12



 defendants “directly or indirectly market[]” automotive policies on behalf of

 Omega, and that some insure Omega’s vehicle warranty contracts or assist in the

 process of doing so. Three of the defendants, Hirsch alleges, are “alter-egos of one

 another” and collectively form the Omega Autocare business. According to

 Hirsch, while the defendants themselves do not make the unlawful telemarketing

 robocalls, they find and hire non-party call centers, and instruct those entities to

 make the calls to consumers. Hirsch alleges that all of the defendants play a role in

 enlisting the services of call centers to send unlawful calls, and that all defendants

 “are vicariously liable for the illegal telemarketing practices.”

       The RSAC contains nine counts, with the first six counts being identical to

 those alleged in the Amended Complaint, and the final three counts alleging

 violations of identical provisions of Maryland law. 5 Md. Code Ann., Com. Law §

 14-3201(2). Like the Amended Complaint, the RSAC alleges under each count

 that all “Defendants, either directly or through their agents,” made the

 unauthorized calls that violated three different provisions of the TCPA, and that the

 defendants’ violations were “knowing and/or willful.” All defendants moved to

 dismiss the RSAC, making similar arguments that it “fails to improve on the

 pleading deficiencies” leading to dismissal of the first Amended Complaint by




       5
           Hirsch alleges violations of Maryland law because he is a resident of Maryland.
                                                 5
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 6 of 13 PageID 1264
               Case: 19-13527 Date Filed: 03/18/2020 Page: 6 of 12



 “continu[ing] to improperly lump various Defendants together,” particularly

 because the RSAC now names seven defendants instead of two.

       The Magistrate Judge entered a Report and Recommendation (“R&R”) on

 the defendants’ motions to dismiss the RSAC. Similar to the first R&R, the

 Magistrate Judge concluded that Hirsch had not cured the defects in his pleading,

 and that dismissal continues to be appropriate. The R&R found that the RSAC is

 still “a shotgun pleading” that makes it “unclear what theory of liability Plaintiff is

 pursuing and/or which Defendants or non-parties are responsible for which

 actions.” Similarly, the Magistrate Judge found that the RSAC does not qualify as

 a “short and plain statement” as required by Fed. R. Civ. P. 8, because it: (1) spans

 25 pages, only 3 of which address the phone calls that are the subject of the action;

 (2) includes two separate sections entitled “Legal Basis for [the] Claims” that

 includes only unnecessary, boilerplate legal information and “improper citations to

 legal authority regarding the TCPA;” and (3) “contains only sparse, largely

 conclusory allegations” supported only by Hirsch’s “wholesale incorporation of the

 80 introductory paragraphs into each count.” In sum, the R&R recommended that

 the RSAC be dismissed but also recommended that Hirsch be “provided with one

 final opportunity to replead,” though it recognized that “the Court could arguably

 dismiss the [RSAC] with prejudice for failing to cure the subject defects.” The

 District Court overruled Hirsch’s objections to the R&R and adopted it, agreeing


                                            6
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 7 of 13 PageID 1265
               Case: 19-13527 Date Filed: 03/18/2020 Page: 7 of 12



 that it was an impermissible shotgun pleading, but chose not to give Hirsch another

 opportunity to replead, instead dismissing the RSAC with prejudice. Hirsch

 appealed from the District Court’s order.

                                           II.

                                           A.

       Hirsch contends that his RSAC was not a shotgun pleading and that

 dismissal was improper. In this Circuit, we describe a shotgun pleading as a

 complaint that has several counts where each count incorporates the allegations of

 all the previous counts. See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d

 1313, 1321 (11th Cir. 2015). In a shotgun pleading, we are essentially left with

 one count that “amounts to an amalgamation of all counts of the complaint.” PVC

 Windoors, Inc. v. Babbitbay Beach Const., N.V., 598 F.3d 802, 806 (11th Cir.

 2010). This Court has gone to great lengths to explain the problems that shotgun

 pleadings cause:

       Shotgun pleadings, whether filed by plaintiffs or defendants, exact an
       intolerable toll on the trial court’s docket, lead to unnecessary and
       unchannelled discovery, and impose unwarranted expense on the
       litigants, the court and the court’s parajudicial personnel and resources.
       Moreover, justice is delayed for the litigants who are standing in line,
       waiting for their cases to be heard. The courts of appeals and the
       litigants appearing before them suffer as well.

 Cramer v. Florida, 117 F.3d 1258, 1263 (11th Cir. 1997). We have instructed that

 a district court “must intervene . . . and order a replead[ing]” of a shotgun


                                             7
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 8 of 13 PageID 1266
               Case: 19-13527 Date Filed: 03/18/2020 Page: 8 of 12



 complaint, even if the defendant does not move for a more definite statement.

 Byrne v. Nezhat, 261 F.3d 1075, 1133 (11th Cir. 2001) (emphasis added). And lest

 it need still be said, shotgun pleadings do not comport with the pleading

 requirements of Rule 8 of the Federal Rules of Civil Procedure and the Supreme

 Court’s instructions laid out in Bell Atlantic Corp. v. Twombly 6 and Ashcroft v.

 Iqbal. 7 A shotgun pleading is not “a short and plain statement of the claim,” Fed.

 R. Civ. P. 8(a)(2), and does not “allow[] the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678,

 129 S. Ct. at 1949; see also id. (noting that a complaint is insufficient when its

 claims are “supported by mere conclusory statements”).

       Hirsch’s RSAC is a shotgun pleading. Each of the nine counts “re-alleges

 and incorporates” the allegations of the entire rest of the complaint and all previous

 counts. Like in Hirsch’s Complaint and Amended Complaint, each count alleges

 that the TCPA was violated by “Defendants, either directly or through their

 agents,” without explaining which defendant was responsible for the calls.

 Similarly, without any clarification provided, Hirsch alleges that “the foregoing

 acts and omissions of Defendants constitute numerous and multiple violations of

 the TCPA,” but in no count or claim does he state which act or omission was



       6
           550 U.S. 544, 127 S. Ct. 1955 (2007).
       7
           556 U.S. 662, 129 S. Ct. 1937 (2009).
                                                   8
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 9 of 13 PageID 1267
               Case: 19-13527 Date Filed: 03/18/2020 Page: 9 of 12



 committed by which defendant. Hirsch’s complaint tasks the reader with parsing

 the slew of general factual allegations about the business structure of the

 defendants, and their relationships with non-party call centers, in order to decipher

 which defendant’s conduct applies to each count of the RSAC. This is not an

 appropriate task for the district courts. See Jackson v. Bank of Am., 898 F.3d 1348,

 1357 (11th Cir. 2018) (stating that we do not place district judges “in the position

 of serving as the [plaintiff’s] lawyer in rewriting the complaint”).

        Hirsch’s RSAC is a shotgun pleading under our precedent and is not a “short

 and plain statement of the claim showing that [Hirsch] is entitled to relief.” Fed.

 R. Civ. P. 8(a)(2). Thus, the District Court did not err in granting the defendants’

 motion to dismiss.8

                                                 B.




        8
           Hirsch contends that dismissal of Counts III and IV as to the Omega defendants is
 improper because the “law of the case” doctrine precludes it. Specifically, Hirsch argues that the
 Magistrate Judge’s first R&R concluded Hirsch had sufficiently pled, as required by these two
 counts, that the telemarketing calls had been made using a prerecorded voice, and he further
 argues that because District Court adopted the first R&R in its entirety, these two counts were
 actually “sustained” and “not dismissed.” The Magistrate Judge’s R&R, however, explicitly
 states that it is recommending that “the Amended Complaint be dismissed in its entirety without
 prejudice” because it is “unclear . . . which defendant is responsible for which actions.” The fact
 that the Magistrate Judge rejected Omega’s argument, in its motion to dismiss, that Hirsch had
 not pled a prima facie violation of the TCPA in Counts III and IV does not change the fact that
 the R&R found an independent basis, stemming from the other defendant’s motion to dismiss, to
 recommend dismissal of the entire Amended Complaint. Thus, Hirsch’s argument on appeal
 about the “law of the case” doctrine is unpersuasive because it relies on the presumption that the
 entire Amended Complaint was not dismissed, which is not true.
                                                  9
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 10 of 13 PageID 1268
               Case: 19-13527 Date Filed: 03/18/2020 Page: 10 of 12



       We now turn to Hirsch’s argument that it was inappropriate for the District

 Court to dismiss the RSAC with prejudice. We review a dismissal with prejudice

 on Rule 8 shotgun pleading grounds for an abuse of discretion. Vibe Micro, Inc. v.

 Shabanets, 878 F.3d 1291, 1294 (11th Cir. 2018). A dismissal with prejudice is

 appropriate where “(1) a party engages in a clear pattern of delay or willful

 contempt (contumacious conduct); and (2) the district court specifically finds that

 lesser sanctions would not suffice.” Betty K Agencies, Ltd. v. M/V Monada, 432

 F.3d 1333, 1338 (11th Cir. 2005) (internal quotations omitted).

       As a basis for its dismissal with prejudice, the District Court relied on our

 opinion in Jackson v. Bank of Am., 898 F.3d 1348 (11th Cir. 2018). In that case,

 we affirmed the District Court’s dismissal of an amended complaint with prejudice

 because it was an impermissible shotgun pleading that was incomprehensible as

 pled, which in this Circuit we do not allow. Id. at 1360. We noted that toleration

 of these types of pleadings, for all the reasons noted supra, constitutes “toleration

 of obstruction of justice.” Id. at 1357. We explained that a district court must give

 a party “one chance to remedy such deficiencies,” with a “fair notice of the defects

 and a meaningful chance to fix them” – but assuming that this chance is given,

 continued impermissible pleadings warrant dismissal with prejudice. Id. at 1358

 (internal quotations omitted). Here, where Hirsch has had two years to put

 together a viable complaint, including ample opportunity for discovery, he still is


                                           10
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 11 of 13 PageID 1269
               Case: 19-13527 Date Filed: 03/18/2020 Page: 11 of 12



 not able to produce anything better than a pleading that requires the District Court

 to guess who is responsible for his claims. In this Circuit, we do not task district

 courts with such guesswork.

       Hirsch first argues that dismissal of the RSAC with prejudice was

 inappropriate because it was not a shotgun pleading, which, as discussed supra, is

 not a persuasive argument. Next, Hirsch contends that dismissal with prejudice

 was inappropriate because the RSAC added additional defendants that were not

 present in the first Amended Complaint, and that, as a result, he had not received

 “prior warning” about the deficiency of his allegations as pertains to the newly-

 added defendants. However, Hirsch cannot get around a dismissal with prejudice

 by merely adding new defendants without altering his impermissible style of

 pleading. The fact remains that Hirsch’s RSAC is still an impermissible shotgun

 pleading, whether against two defendants or seven, and Hirsch had already been

 put on notice by the District Court that his pleadings were insufficient. And as the

 District Court lamented, Hirsch “compounded the difficulty associated with

 reviewing the [RSAC] where the number of defendants grew from 2 to 7.” The

 District Court did not abuse its discretion in dismissing the RSAC with prejudice




                                           11
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 12 of 13 PageID 1270
               Case: 19-13527 Date Filed: 03/18/2020 Page: 12 of 12



 because the Court provided Hirsch with multiple warnings that his pleadings were

 inadequate, inappropriate shotgun pleadings, and those warnings went unheeded. 9

        AFFIRMED.




        9
           As an alternative basis for denying Hirsch the opportunity to file another amended
 complaint, the District Court noted that Hirsch had not properly requested leave to amend.
 Hirsch does not challenge this conclusion on appeal, so he has waived any argument that it was
 error for the District Court to deny him leave to amend. See Access Now v. Sw. Airlines Co., 385
 F.3d 1324, 1330 (11th Cir. 2004).
                                               12
Case 3:17-cv-01215-BJD-JBT Document 110 Filed 03/18/20 Page 13 of 13 PageID 1271
                Case: 19-13527 Date Filed: 03/18/2020 Page: 1 of 1


                                             UNITED STATES COURT OF APPEALS
                                                FOR THE ELEVENTH CIRCUIT

                                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                             56 Forsyth Street, N.W.
                                                             Atlanta, Georgia 30303


 David J. Smith                                                                                                         For rules and forms visit
 Clerk of Court                                                                                                         www.ca11.uscourts.gov

                                                             March 18, 2020

  MEMORANDUM TO COUNSEL OR PARTIES

  Appeal Number: 19-13527-AA
  Case Style: Aaron Hirsch v. Ensurety Ventures, LLC, et al
  District Court Docket No: 3:17-cv-01215-BJD-JBT

  This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
  exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by registering for an
  account at www.pacer.gov. Information and training materials related to electronic filing, are available at
  www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
  entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

  The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
  banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
  or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
  by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
  governed by 11th Cir. R. 39-2 and 39-3.

  Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
  persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
  copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
  11th Cir. R. 35-5(k) and 40-1 .

  Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
  appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
  certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
  cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

  Pursuant to Fed.R.App.P. 39, costs taxed against the appellant.

  Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

  For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
  below. For all other questions, please call T. L. Searcy, AA at (404) 335-6180.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Djuanna H. Clark
  Phone #: 404-335-6151

                                                                                              OPIN-1A Issuance of Opinion With Costs
